The Atchison, Topeka  Santa Fe in its motion for rehearing complains only of that portion of our opinion herein which holds that its "plea of privilege did not contain a denial of the existence of the partnership alleged in the petition." It admits that the plea did not contain a specific denial of such partnership, but earnestly contends that "if the expression had been used that 'the co-defendants were not partners' it would not have been good pleading, for the reason that the statement would have been a conclusion of law, and would have been subject to a special exception." We have been able to find no authority for such a position. On the contrary the statute simply requires "a denial of partnership as alleged in the petition," and Abbot's Forms, vol. 2, p. 38, gives the following as the proper form of a plea denying an alleged partnership: "That said (naming them) were not partners, as alleged." Where a status or capacity, such as partnership, agency, or incorporation, is alleged in the petition, the answer may deny the existence thereof in express terms.
It is contended, however, that the following allegations in such plea, which we copy at request of counsel for the company, conclusively negative the existence of the partnership alleged in the petition, viz.:
"This defendant furthermore represents that it is improperly and wrongfully joined in this suit with the co-defendant, the Gulf, Colorado  Santa Fe Railway Company, and solely for the purpose of attempting to give this court jurisdiction, in this: That this defendant, the Atchison, Topeka  Santa Fe Railway Company, is a separate, distinct and independent line of what is known as the Santa Fe Route, and the rights, liabilities and earnings of this defendant are entirely distinct and independent from the rights, liabilities and earnings of the Gulf, Colorado  *Page 460 
Santa Fe Railway Company. This defendant says furthermore, that it knows of no corporation, known as the Santa Fe Route; that it is no part of any such corporation, which it believes in fact does not exist. This defendant says that its undertaking, obligation and liability with respect to plaintiff's shipment involved in this suit is altogether separate, distinct and independent from that of its co-defendant, The Gulf, Colorado Santa Fe Railway Company; that this defendant received no part whatever of the freight charges accruing in consequence of said shipment from Purcell, Indian Territory, to Dallas, Texas; that it delivered the said car of fixtures to its co-defendant, The Gulf, Colorado and Santa Fe Railway Company, at Purcell, Indian Territory, and that thereupon it had nothing further to do with said shipment." "And this defendant prays that it be held in no way a party to this cause by virtue of any obligations which falsely and fraudulently connect it jointly as a defendant in this cause with the co-defendant, The Gulf, Colorado  Santa Fe Railway Company."
The petition alleged the existence of the partnership at the date of the contract of shipment.
From an examination of the language of the plea above quoted, it is clear that it does not negative the existence of most of the facts therein stated at the time the contract of shipment was made but only at the immaterial date of the filing of the plea.
The allegation that its "undertaking, etc., is separate, etc.," if anything, more than a legal conclusion, is merely a denial that the shipment was joint. It may be true as stated that it "received no part whatever of the freight charges accruing in consequence of said shipment from Purcell to Dallas," and still it may have been entitled thereto. Every fact stated in the plea may be true and still defendants upon other combinations of facts may have been in fact partners when the shipment was made, or the Gulf, Colorado  Santa Fe may have been liable for the entire damages from Chicago to Dallas by reason of having held itself out as a partner, as contended by plaintiff in the evidence introduced on the hearing of the plea. The motion of the Gulf, Colorado  Santa Fe is based upon the proposition that some of the articles were lost before they reached its line and therefore judgment should not have been rendered against it for such articles.
The only assignment in this court on this subject was that the court erred in rendering any judgment against this company because the evidence showed conclusively that no damage occurred on its line. This assignment does not justify us in examining the record to see whether any of the many articles were lost before it reached its line and whether the judgment includes the value of such articles. The motions will be overruled.
Motion overruled. *Page 461